Citation Nr: 1431392	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-16 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the Veteran's request to reopen his claim of service connection for PTSD.  A claim for service connection for a psychiatric disorder encompasses all acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the Veteran's claim to include all diagnosed psychiatric disorders.  

In August 2012, the Veteran testified at a hearing before the undersigned acting Veterans Law Judge (AVLJ) in Washington, DC; a transcript has been associated with the claims file.  

The RO previously denied the Veteran's claim for service connection for PTSD in an October 2001 rating decision, and previously denied the Veteran's request to reopen his claim for service connection for PTSD in a September 2005 rating decision.  Thereafter, in conjunction with his September 2008 claim, relevant official service department records were added to the record-specifically, service treatment records-that existed and had not been associated with the claims file at the time of the October 2001 prior final decision.  Consequently, VA will reconsider the prior decision on a de novo basis without requiring new and material evidence.  38 C.F.R. § 3.156(c); Vigil v. Peake, 22 Vet. App. 63 (2008).  In making this determination, the Board finds that the relevant service department records existed when VA had decided the claim in October 2001, and that the Veteran had not failed to provide sufficient information for VA to identify and obtain the records from the service department or other official source.  38 C.F.R. § 3.156(c)(2).  

The issue of entitlement to service connection for temporomandibular (TMJ) disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

The medical evidence is not sufficiently developed to adjudicate the claim for service connection for PTSD.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Also, the clinical record shows and the Veteran testified that he is in receipt of Social Security Administration (SSA) disability benefits; however, these records are not located in the claims file.  Where, as here, the evidence shows that the Veteran is in receipt of benefits from the SSA, VA must attempt to obtain his SSA records for that claim.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  

Accordingly, the case is REMANDED for the following action:

1. Request from the SSA copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.  

2. After associating all outstanding records, afford the Veteran a VA psychiatric examination.  The examiner must identify all psychiatric disabilities found to be present.  

Thereafter, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a psychiatric disability that is related to or had its onset in service.  A diagnosis of PTSD must be ruled in or excluded.  The examiner should also state, if a psychotic disorder is diagnosed, whether it developed within one year of his discharge from service.  The examiner should note that the Veteran's claimed stressor of being assaulted with a rifle by a drill sergeant in service is supported by the in-service treatment records showing dental treatment and by written lay testimony by a fellow service member, and is conceded for the purpose of this examination.  

The examiner should give a reasoned explanation for all opinions provided.  All findings and conclusions should be set forth in a legible report.  

3. Readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



